EXHIBIT 10.24 SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
Summary of FBL Financial Group, Inc.
Named Executive Officer Compensation – 2009
     The table below summarizes certain calendar year 2009 compensation
information regarding FBL Financial Group, Inc.’s Chief Executive Officer, Chief
Financial Officer and the other three highest compensated Executive Officers,
(collectively the “Named Executive Officers”). These salaries are subject to
change at the discretion of the Management Development and Compensation
Committee and/or Board of Directors of the Company. These salaries do not
include the Company’s contributions to defined benefit and contribution plans
and the Company’s contributions to other employee benefit programs on behalf of
the Named Executive Officers.

                                                          2009             2009
Non-equity           Restricted             Incentive Plan threshold,          
Stock             target, cap as % of   2009 Stock   Grant     2009 Base  
eligible pay, payable in   Option Grant   (#shares) Name and Title   Salary  
2009 (1)   (#shares) (2)   (3)
James W. Noyce, CEO
  $ 732,000       45-90-180 %     78,959       80,329  
James P. Brannen, CFO
  $ 416,250       30-60-120 %     29,052       29,557  
Bruce A. Trost, Executive VP Property/Casualty Companies
  $ 410,141       30-60-120 %     28,625       29,123  
John M. Paule, Executive VP EquiTrust Life
  $ 390,246       30-60-120 %     27,237       27,711  
Richard J. Kypta, Executive VP Farm Bureau Life, General Counsel and Secretary
  $ 386,925       30-60-120 %     27,006       27,476  

 

(1)   Payable pursuant to the FBL Financial Group, Inc. 2009 Management
Performance Plan. Goals for the plan are set annually in such areas as
membership accounts, insurance and annuity premium volume, expense controls and
earnings per share. Payments are made in early February of the year following
performance, upon certification by the Management Development and Compensation
Committee of the level of goal attainment.   (2)   Annually granted in
mid-January pursuant to the 2006 Class A Common Stock Compensation Plan at date
of grant closing stock price as the exercise price; vest in five annual
installments and expire in ten years. The grants are incentive stock options to
the extent permitted by tax law, with the remaining shares being nonqualified
stock options.   (3)   Annually issued in February pursuant to the 2006 Class A
Common Stock Compensation Plan; these restricted shares are subject to
forfeiture if Company performance goals (measured by earnings per share and
expense controls) and other conditions are not met during the year ended
December 31, 2010, assume that expected operations will result in earning the
target amount of approximately 50% of the amount granted, and are subject to a
further service vesting period until February 2012..

